                  Case 19-11509-JTD              Doc 375       Filed 02/20/20         Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               ) Chapter 11
                                                         )
    RUI HOLDING CORP., et al., 1                         ) Case No. 19-11509 (JTD)
                                                         )
                                       Debtors.          ) Jointly Administered
                                                         )

                DECLARATION OF JANE SULLIVAN ON BEHALF
           OF EPIQ CORPORATE RESTRUCTURING, LLC REGARDING
          VOTING AND TABULATION OF BALLOTS CAST ON THE FIRST
      AMENDED JOINT PLAN OF LIQUIDATION OF RUI HOLDING CORP. AND ITS
     DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

I, Jane Sullivan, declare, under penalty of perjury:

             1.    I am Executive Vice President of Epiq Corporate Restructuring, LLC (“Epiq”)

located at 777 Third Avenue, 12th Floor, New York, New York 10017. I am over the age of 18

years. I do not have a direct interest in these chapter 11 cases and should be considered an impartial

party.

             2.    I submit this declaration (the “Declaration”) with respect to the solicitation and

tabulation of votes cast on the First Amended Joint Plan of Liquidation of RUI Holding Corp. and

its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as amended, supplemented,

or modified from time to time, the “Plan”).2 Except as otherwise indicated herein, all facts set



1
      The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal
      tax identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants Unlimited,
      Inc. (8365); and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and mailing address is: 411
      First Ave. South, Suite 200, Seattle, WA 98104. The Debtors operated restaurants under the following names:
      Clinkerdagger; Cutters Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie Bluffs;
      Manzana; Newport Seafood Grill; Palisade; Palomino; Portland City Grill; Portland Seafood Company; Scott’s
      Bar and Grill; Simon & Seafort’s; Skate’s on the Bay; Stanford’s; and Stanley & Seafort’s.

2
      Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan or the
      Disclosure Statement Order (as defined herein).
               Case 19-11509-JTD         Doc 375      Filed 02/20/20     Page 2 of 8




forth herein are based upon my personal knowledge or my review of relevant documents. I am

authorized to submit this Declaration on behalf of Epiq. If I were called upon to testify, I could

and would testify competently as to the facts set forth herein.

       3.      In accordance with (1) the Order Authorizing the Retention and Employment of

Epiq Corporate Restructuring, LLC as Administrative Advisor for the Debtors and Debtors in

Possession, Nunc Pro Tunc to the Petition Date [Docket No. 142], and (2) the Order (I) Approving

the Disclosure Statement; (II) Fixing the Voting Record Date; (III) Approving the Notice and

Objection Procedures in Respect of Confirmation of the Plan; (IV) Approving Solicitation

Packages and Procedures for Distribution Thereof; (V) Approving the Forms of Ballots and

Establishment of Procedures for Voting on the Plan; (VI) Approving the Forms of Notices to Non-

Voting Classes Under the Plan; (VII) Fixing the Voting Deadline to Accept or Reject the Plan;

and (VIII) Approving Procedures for Vote Tabulations in Connection Therewith [Docket No. 359]

(the “Disclosure Statement Order”), Epiq was appointed and authorized to assist the Debtor with,

inter alia, soliciting, receiving, reviewing, determining the validity of, and tabulating Ballots cast

on the Plan by holders of Claims in the Voting Classes (as defined below).

       4.      Pursuant to the Plan, only holders of Claims in the following classes (collectively,

the “Voting Classes”) were entitled to vote to accept or reject the Plan:

            Class        Description
            Class 1      Prepetition Senior Secured Claim
            Class 4      General Unsecured Claims (including all Deficiency Claims)

       5.      The procedures for the solicitation and tabulation of votes on the Plan are outlined

in the Disclosure Statement Order. Epiq was instructed by the Debtor to solicit, review, determine

the validity of, and tabulate Ballots in accordance with the Disclosure Statement Order.




                                                  2
              Case 19-11509-JTD         Doc 375     Filed 02/20/20       Page 3 of 8




       6.      As specified in the Disclosure Statement Order, January 3, 2020 was established as

the record date for determining the holders of Claims in the Voting Classes who would be entitled

to vote to accept or reject the Plan (the “Voting Record Date”).

       7.      In accordance with the Disclosure Statement Order, Epiq solicited the holders of

Claims in the Voting Classes as of the Voting Record Date. Epiq’s Affidavit of Service of

Solicitation Packages was filed with this Court on January 24, 2020 [Docket No. 365].

       8.      Ballots returned by returned by mail, hand delivery, or overnight courier were

received by personnel of Epiq at its office in Beaverton, Oregon, and such Ballots were date-

stamped upon receipt. All Ballots received by Epiq were processed in accordance with the

Disclosure Statement Order.

       9.      For a Ballot to be counted as valid, the Ballot must have been properly completed

in accordance with the procedures set forth in the Disclosure Statement Order and executed by the

relevant holder, or such holder’s authorized representative, and must have been received by Epiq

no later than 4:00 p.m. (prevailing Eastern Time) on February 18, 2020 (the “Voting Deadline”).

       10.     All validly executed Ballots cast by holders of Claims in the Voting Classes

received by Epiq on or before the Voting Deadline were tabulated as outlined in the procedures

set forth in the Disclosure Statement Order. I declare that the results of the voting by holders of

Claims in the Voting Classes are as set forth in Exhibit A hereto, which is a true and correct copy

of the final tabulation of votes cast by timely and properly executed Ballots received by Epiq.

       11.     A report of all Ballots not included in the tabulation prepared by Epiq and the

reasons for exclusion of such Ballots is attached as Exhibit B hereto.




                                                3
Case 19-11509-JTD   Doc 375   Filed 02/20/20   Page 4 of 8
Case 19-11509-JTD   Doc 375   Filed 02/20/20   Page 5 of 8




                     EXHIBIT A
                 Case 19-11509-JTD      Doc 375    Filed 02/20/20    Page 6 of 8




                                          EXHIBIT A

                                      TABULATION SUMMARY

                                 ACCEPT                             REJECT
     CLASS                                                                         CLASS
  DESCRIPTION                                                                      VOTE
                         AMOUNT           NUMBER          AMOUNT        NUMBER


CLASS 1 –
PREPETITION SENIOR   $3,000,000.00          1             $0.00             0      Accept
SECURED CLAIM          100.00%           100.00%         0.00%           0.00%


CLASS 4 –
GENERAL UNSECURED    $10,448,959.13        80          $19,635.22           2      Accept
CLAIMS (INCLUDING       99.81%           97.56%          0.19%           2.44%
ALL DEFICIENCY
CLAIMS)
Case 19-11509-JTD   Doc 375   Filed 02/20/20   Page 7 of 8




                     EXHIBIT B
                               Case 19-11509-JTD                Doc 375             Filed 02/20/20                   Page 8 of 8


                                                                        EXHIBIT B

                                                             RUI HOLDING CORP., et al.

                                                               Report of Excluded Ballots


Plan                                                                               Vote
Class Plan Class Description      Name                       Voting Amount    Accept or Reject   Ballot Number   Reason for Exclusion
 4    GENERAL UNSECUCURED CLAIMS DAVIS WRIGHT TREMAINE LLP        $1,133.27       Accept               82        NON-ORIGINAL SIGNATURE

 4    GENERAL UNSECUCURED CLAIMS FINE SOLUTIONS LLC               $1,711.25                            63        NO VOTE WAS MARKED

 4    GENERAL UNSECUCURED CLAIMS MEPT BREWERY BLOCK 2 LLC       $594,704.03       Accept               75        DUPLICATE OF A LATER RECEIVED AND COUNTED BALLOT
